



AMENDMENT NO. 1 TO REVOLVING CREDIT AGREEMENT
This Amendment No. 1 to Revolving Credit Agreement (“Amendment”) dated January
30, 2018 (“Amendment No. 1 Effective Date”) is made between Digirad Corporation,
a Delaware corporation (“Borrower”) and Comerica Bank, a Texas banking
association (“Bank”).
Borrower and Bank entered into a Revolving Credit Agreement dated June 21, 2017
(“Credit Agreement”) providing terms and conditions governing certain loans and
other credit accommodations extended by Bank to Borrower.
Borrower and Bank have agreed to amend the terms of the Credit Agreement as
provided in this Amendment.
Accordingly, Borrower and Bank agree as follows:
1.Capitalized Terms. In this Amendment, capitalized terms that are used without
separate definition shall have the meanings given to them in the Credit
Agreement.
2.    Amendments. The Credit Agreement is amended as follows:
(a)    The following terms, which are defined in the Credit Agreement, are given
the following amended definitions:
“Adjusted EBITDA” shall mean, in respect of any applicable Person(s) and for any
applicable period of determination, the sum (without duplication) of (i) the
EBITDA of such Person(s) for such period; plus (ii) non-recurring costs and
expenses and integration charges related to Permitted Acquisitions, in an
aggregate amount up to three percent (3.0%) of the EBITDA of such Person(s) for
such period; plus (iii) non-recurring costs and expenses related to Permitted
Litigation, in an aggregate amount to be agreed upon between Bank and Borrower
in writing for the period ending December 31, 2017; plus (iv) non-recurring
fees, costs, and expenses incurred in connection with the consummation of the
transactions contemplated by the Loan Documents, including but not limited to,
non-cash debt extinguishment costs related to the termination of Borrower’s
credit facility with Wells Fargo Bank, NA, (i.e., GAAP accounting impact of
terminating debt and related costs under credit facility); plus (v) non-cash
stock based compensation; plus (vi) non-cash gains or losses; plus (vii)
one-time expenses for severance and relocation payments incurred in connection
with the restructuring associated with the sale of DMS service contracts
pursuant to that certain Asset Purchase Agreement dated December 22, 2017,
between DMS Health Technologies, Inc. as seller and Philips North America LLC as
buyer (the “Asset Sale”), provided, that the amount of such expenses added back
for purposes of calculating Adjusted EBITDA shall be limited to $750,000 during
the term of this Agreement; plus (viii) other additions and adjustments
acceptable to Bank in its sole discretion, all as determined in accordance with
GAAP.
“FCCR Capital Expenditures” shall mean the greater of (a) Capital Expenditures
made during such period, excluding that portion of Capitalized Leases that was
not paid for in cash, or (b) $2,800,000.
“Revolving Credit Commitment’ shall mean Twenty Five Million Dollars
($25,000,000), provided that upon the closing of the Asset Sale and the
application of net proceeds therefrom (less any amount heldback in escrow), the
Revolving Credit Commitment shall be Twenty Million Dollars ($20,000,000).


- 1 -    



--------------------------------------------------------------------------------





(b)    Exhibit B to the Credit Agreement (Revolving Credit Note) is amended
entirely to be in the form of attached Amended Exhibit B.
3.    Representations. Borrower represents and agrees that:
(a)    Except as expressly modified in this Amendment, (i) the representations
and warranties set forth in the Credit Agreement and in each of the Loan
Documents remain true and correct in all respects, except to the extent that
they expressly speak as of a specific prior date, and (ii) the covenants set
forth in the Credit Agreement continue to be satisfied in all respects, and are
legal, valid and binding obligations with the same force and effect as if
entirely restated in this Amendment.
(b)    When executed, this Amendment will be a duly authorized, legal, valid,
and binding obligation of Borrower enforceable in accordance with its terms, and
will not conflict with or violate any of Borrower’s organization documents or
any agreement, instrument, law, or order to which Borrower or any material
portion of its assets is subject or bound.
(c)    Except for events or conditions for which Bank is giving its waiver in
this Amendment, there is no default continuing under the Credit Agreement, or
any related document, agreement, or instrument, and no event has occurred or
condition exists that is or, with the giving of notice or lapse of time or both,
would be such a default.
4.    Conditions Precedent. The effectiveness of this Amendment is subject to
Bank’s receipt of or Borrower’s satisfaction of all of the following:
(a)    this Amendment, the $20,000,000 Revolving Credit Note, the Consent Letter
and such other agreements and instruments reasonably requested by Bank pursuant
hereto (including such documents as are necessary to create and perfect Bank’s
interest in the Collateral), each duly executed by Borrower and any other
applicable party;
(b)    execution and delivery by the Guarantors of the Acknowledgement and
Consent of Guarantors as set forth below;
(c)    payment of all of Bank’s expenses incurred through the date of this
Amendment together with the costs of recording any amendment required by this
Amendment and upon Borrower’s execution of this Amendment, Bank will be
authorized to charge any deposit or other account of Borrower maintained with
Bank for such expenses; and
(d)    such other documents and completion of such other matters as Bank may
reasonably deem necessary or appropriate.
5.    No Other Changes. Except as specifically provided in this Amendment, it
does not vary the terms and provisions of any the Loan Documents. This Amendment
shall not impair the rights, remedies, and security given in and by the Loan
Documents. The terms of this Amendment shall control any conflict between its
terms and those of the Credit Agreement.
6.    Ratification. Except for the modifications under this Amendment, the
parties ratify and confirm the Credit Agreement and the Loan Documents and agree
that they remain in full force and effect.
7.    Further Modification; No Reliance. This Amendment may be altered or
modified only by written instrument duly executed by Borrower and Bank. In
executing this Amendment, Borrower is not relying


- 2 -    



--------------------------------------------------------------------------------





on any promise or commitment of Bank that is not in writing signed by Bank. This
Amendment shall not be more strictly construed against any one of the parties as
compared to any other.
8.    Successors and Assigns. This Amendment shall inure to the benefit of and
be binding upon the parties and their respective successors and assigns.
9.    Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the internal
laws of the State of California, without regard to principles of conflicts of
law.
10.    Release and Waiver. Borrower waives, discharges, and forever releases
Bank, Bank’s employees, officers, directors, attorneys, stockholders, and their
successors and assigns, from and of any and all claims, causes of action,
allegations or assertions that Borrower has or may have had at any time up
through and including the date of this Amendment, against any or all of the
foregoing, regardless of whether any such claims, causes of action, allegations
or assertions are known to Borrower or whether any such claims, causes of
action, allegations or assertions arose as result of Bank’s actions or omissions
in connection with the Credit Agreement, any other Loan Document, any
amendments, extensions or modifications thereto, or Bank’s administration of the
Indebtedness. It is further understood and agreed that any and all rights under
the provisions of Section 1542 of the California Civil Code are expressly waived
by Borrower. Section 1542 of the California Civil Code provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
11.    Expenses. Borrower shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of Bank incurred in connection with the
preparation, execution, and delivery of this Amendment, and the other documents
contemplated by this Amendment. Borrower hereby authorizes Bank to charge any
deposit or other account of Borrower maintained with Bank for reimbursement of
any such fees, costs, charges, expenses, and disbursements.
12.    Counterparts. This Amendment may be executed in one or more counterparts,
and by separate parties on separate counterparts, all of which shall constitute
one and the same agreement.
[end of amendment – signature page follows]


- 3 -    



--------------------------------------------------------------------------------





This Amendment No. 1 to Revolving Credit Agreement is executed and delivered as
of the Amendment No. 1 Effective Date.
Comerica Bank




By: /s/ Christopher Burden 
        Christopher Burden
Its: Portfolio Manager


Digirad Corporation




By: /s/ Jeffry R. Keyes            
         Jeffry R. Keyes
Its: Chief Financial Officer







- 4 -    



--------------------------------------------------------------------------------







Acknowledgement and Consent of Guarantor
The undersigned have guaranteed the payment and performance of the Indebtedness
pursuant to the Guaranty dated June 21, 2017 (“Guaranty”). The undersigned (a)
acknowledges and consents to the execution, delivery and performance of the
foregoing Amendment No. 1 to Revolving Credit Agreement, and (b) agrees that (i)
its guaranty remains in full force and effect and (ii) it has absolutely no
defenses, claims, rights of set-off, or counterclaims against Bank under,
arising out of, or in connection with, the foregoing Amendment No. 1 to
Revolving Credit Agreement, the Revolving Credit Agreement, the Guaranty, or the
other Loan Documents. The undersigned further represents that it is in
compliance with all of the terms and conditions of the Guaranty.
Dated January 30, 2018


DIGIRAD IMAGING SOLUTIONS, INC.


By: /s/ Jeffry R. Keyes          
          Jeffry R. Keyes
Its: Chief Financial Officer




PROJECT RENDEZVOUS ACQUISITION CORPORATION


By: /s/ Jeffry R. Keyes          
         Jeffry R. Keyes
Its: Chief Financial Officer


TELERHYTHMICS, LLC


By: /s/ Jeffry R. Keyes          
          Jeffry R. Keyes
Its: Chief Financial Officer


DMS HEALTH TECHNOLOGIES, INC.


By: /s/ Jeffry R. Keyes          
          Jeffry R. Keyes
Its: Chief Financial Officer


MD OFFICE SOLUTIONS


By: /s/ Jeffry R. Keyes         
          Jeffry R. Keyes
Its: President, Chief Executive Officer & Chief Financial Officer


DMS IMAGING, INC.


By: /s/ Jeffry R. Keyes          
          Jeffry R. Keyes
Its: Chief Financial Officer


PROJECT RENDEZVOUS HOLDING CORPORATION


By: /s/ Jeffry R. Keyes         
         Jeffry R. Keyes
Its: Chief Financial Officer


DMS HEALTH TECHNOLOGIES-CANADA, INC.


By: /s/ Jeffry R. Keyes          
         Jeffry R. Keyes
Its: Chief Financial Officer







- 5 -    



--------------------------------------------------------------------------------







AMENDED EXHIBIT B
REVOLVING CREDIT NOTE
 
$20,000,000.00                                 January 30, 2018




On or before the Revolving Credit Maturity Date, FOR VALUE RECEIVED, Digirad
Corporation, a Delaware corporation (“Borrower”), promises to pay to the order
of Comerica Bank (“Bank”) at any office of the Bank in the State of California,
in lawful money of the United States of America, so much of the sum of Twenty
Million and 00/100 Dollars ($20,000,000.00), as may from time to time have been
advanced by Bank and then be outstanding hereunder pursuant to the Revolving
Credit Agreement made as of the 21st day of June, 2017 (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”), by and between
Bank and Borrower. Each of the Revolving Credit Advances made hereunder shall
bear interest at the Applicable Interest Rate from time to time applicable
thereto under the Credit Agreement or as otherwise determined thereunder, and
interest shall be computed, assessed and payable on the unpaid principal amount
of each Revolving Credit Advance made by the Bank from the date of such
Revolving Credit Advance until paid at the rate and at the times set forth in
the Credit Agreement.
This Note is a note under which Revolving Credit Advances (including refundings
and conversions), repayments and readvances may be made from time to time, but
only in accordance with the terms and conditions of the Credit Agreement. This
Note evidences borrowings under, is subject to, is secured in accordance with,
and may be accelerated or matured under, the terms of the Credit Agreement, to
which reference is hereby made. Capitalized terms used herein, except as defined
to the contrary, shall have the meanings given them in the Credit Agreement.
This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of California.
The Borrower hereby waives presentment for payment, demand, protest and notice
of dishonor and nonpayment of this Note and agrees that no obligation hereunder
shall be discharged by reason of any extension, indulgence, release, or
forbearance granted by any holder of this Note to any party now or hereafter
liable hereon or any present or subsequent owner of any property, real or
personal, which is now or hereafter security for this Note.
This Note constitutes a restatement, replacement and substitution for, that
certain Revolving Credit Note dated June 21, 2017 in the original principal
amount of $25,000,000.00, executed by the undersigned and made payable to the
order of the Bank (the “Prior Note”). The indebtedness evidenced by the Prior
Note is continuing indebtedness evidenced hereby, and nothing herein shall be
deemed to constitute a payment, settlement or novation of the Prior Note, or to
release or otherwise adversely affect any lien, mortgage or security interest
securing such indebtedness or any rights of the Bank against any guarantor,
surety, or other party primarily or secondarily liable for such indebtedness.
* * *
[SIGNATURES FOLLOW ON SUCCEEDING PAGE]




- 6 -    



--------------------------------------------------------------------------------






Nothing herein shall limit any right granted Bank by any other instrument or by
law.
DIGIRAD CORPORATION




By: /s/ Jeffry R. Keyes     


Its:     Chief Financial Officer         





















